

115 HR 5927 IH: Neonatal Abstinence Syndrome Best Practice Act
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5927IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Soto (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to expand, intensify, and coordinate research and other
			 activities of the National Institutes of Health with respect to prenatal
			 opioid exposure and neonatal abstinence syndrome.
	
 1.Short titleThis Act may be cited as the Neonatal Abstinence Syndrome Best Practice Act. 2.Research on prenatal opioid exposure and neonatal abstinence syndromePart B of title IV of the Public Health Service Act is amended by inserting after section 409J (42 U.S.C. 284q) the following new section:
			
				409K.Prenatal opioid exposure and neonatal abstinence syndrome
 (a)ResearchThe Director of NIH shall expand, intensify, and coordinate research and other activities of the National Institutes of Health with respect to the prevention, identification, and treatment of prenatal opioid exposure and neonatal abstinence syndrome. Such research and activities shall include the evaluation of treatment options, including with respect to—
 (1)the impact on short-term and long-term clinical outcomes and costs of pharmacological and non-pharmacological treatment options for infants with opioid withdrawal syndrome; and
 (2)innovative care models to transition mothers and babies affected by such exposure and syndrome out of the hospital through outpatient follow-up programs and other interdisciplinary post-discharge programs.
 (b)Best practicesBased on the research and activities conducted pursuant to subsection (a), the Director of NIH shall—
 (1)establish, and update as necessary, best practices for screening and treating pregnant women for opioid use disorder and for screening for neonatal abstinence syndrome and opioid withdrawal syndrome among infants exposed to opioids during pregnancy; and
 (2)disseminate such best practices to interested stakeholders.. 